DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reason for Allowance
Claims 1-20 are allowed.
The closest prior art, US Pat. 9281254, discloses an integrated circuit package comprising a plurality of contact pads.  However, the prior art differs from the present invention because the prior art fails to disclose a specific method of identifying a first area and a second area, and fabricating a first-type contact pad in the first area, and fabricating a second-type contact pad in the second area, as shown in independent claims.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 recites determining a threshold radius from a geometric center of the device package based on the first CTE and a second CTE of a substrate; overlapping a center of a circle having the threshold radius with the geometric center to identify a first area of the device package outside of the circle and a second area of the device package within the circle; fabricating a first-type contact pad in the first area; and fabricating a second-type contact pad in the second area.
Claim 11 recites determining a threshold radius from the geometric center based on a difference between a first coefficient of thermal expansion (CTE) coefficient of the 
Claim 18 recites determining a threshold radius from a geometric center of the rectangular shape based on a difference between the first CTE and a second CTE of a substrate; overlapping a center of a circle having the threshold radius with the geometric center to identify a first cross point and a second cross point adjacent the first corner, a third cross point and a fourth cross point adjacent the second corner, a fifth cross point and a sixth cross point adjacent the third corner, and a seventh cross point and an eighth cross point adjacent the fourth corner, wherein the first cross point, the second cross point, and the first corner define a first triangular area, the third cross point, the fourth cross point, and the second corner defines a second triangular area, the fifth cross point, the sixth cross point, and the third corner define a third triangular area, and the seventh cross point, the eighth cross point, and the fourth corner define a fourth triangular area;25 Attorney Docket No. P20182807US02 / 24061.3846US02using a first-type contact pad in the first triangular area, the second triangular area, the third triangular area, and the fourth triangular area; and using a second-type contact pad in an area of the device package other than the first triangular area, the second triangular area, the third triangular area, and the fourth triangular area.
These features in combination with the other elements of the claim are neither disclosed nor suggested by the prior art of record.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEUNG LEE whose telephone number is (571)272-5977. The examiner can normally be reached 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVIENNE MONBLEAU can be reached on (571)272-1945. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/CHEUNG LEE/Primary Examiner, Art Unit 2826                                                                                                                                                                                                        February 21, 2022